Exhibit FORWARD AIR CORPORATION REPORTS RECORD SECOND QUARTER RESULTS “COMPLETING THE MODEL” INITIATIVES CONTINUE TO GAIN TRACTION GREENEVILLE, Tenn.—(BUSINESS WIRE)—July 21, 2008—Forward Air Corporation (NASDAQ:FWRD) today reported record revenue, operating income, net income and diluted earnings per share for the second quarter and six months ended June 30, 2008. Operating revenue for the quarter ended June 30, 2008 increased 30.5% to $121.6 million from $93.1 million for the same quarter in 2007.Income from operations was $20.3 million, compared with $18.3 million in the prior-year quarter, an increase of 10.6%.As a percent of operating revenue, income from operations decreased to 16.7% from 19.7% for the same quarter last year.Net income during the period increased by $0.6 million, or 5.5%, to $12.1 million from $11.5 million in the prior-year quarter.Income per diluted share from operations for the second quarter of 2008 was $0.42 compared with $0.38 in the prior-year quarter, an increase of 10.5%. Operating revenue for the six months ended June 30, 2008 increased 27.1% to $229.5 million from $180.5 million for the same period in 2007.Income from operations was $36.9 million, compared with $34.2 million in the prior-year period, an increase of 8.1%.As a percent of operating revenue, income from operations decreased to 16.1% for the first six months of 2008 from 18.9% in 2007.Net income during the period increased 1.6% to $22.1 million from $21.8 million in the prior-year period.Income per diluted share from operations for the first six months of 2008 was $0.76 compared with $0.72 in the prior-year period, an increase of 5.6%. Bruce Campbell, Chairman, President and CEO, commented, “Within our Forward Air, Inc operating segment, which includes our core airport-to-airport network, we experienced continued success with our Completing the Model strategic initiatives. Most notably, our TLX truckload brokerage and our Forward Air Complete door-to-door pick-up and delivery offering were key contributors. The success of these initiatives along with improved freight volumes and disciplined cost control by our team enabled us to post record results in the most challenging of economic times.” Commenting further, Mr. Campbell said, “Our Forward Air Solutions segment, which is our pool distribution offering, continued executing their 2008 growth plan by expanding their geographic footprint into Texas. Two of the new locations,
